Case 1:15-md-02606-RBK-JS Document 1255 Filed 09/24/19 Page 1 of 1 PagelD: 21750

(GOLDENBERGLA

PRODUCTS LIABILITY & PERSONAL INJURY ATTORNEYS

 

 

 

September 24, 2019

Honorable Robert B. Kugler

U.S. District Court Judge, District of New Jersey
Camden Vicinage

4" & Cooper Streets

Camden, NJ 08101

RE: In re: Benicar (Olmesartan) Products Liability Litigation, MDL No. 2606
Civil No. 15-2606

Dear Judge Kugler,

I am one of the attorneys currently appointed to the PSC. Pursuant to your Order of September
23, 2019, I hereby represent that neither myself, any of my attorneys, or my family have any

direct or indirect financial interest in either ARCHER Systems, LLC or Huntington Bancshares
Incorporated.

 

 

800 LaSalle Avenue * Suite 2150 © Minneapolis, Minnesota 55402
Telephone: (612) 333-4662 © Toll Free: (855) 333-4662 © Facsimile: (612) 367-8107
www.goldenberglaw.com
